




SECOND AMENDMENT TO THE AMENDED AND RESTATED
 
UNITED RETAIL GROUP
 
SUPPLEMENTAL RETIREMENT SAVINGS PLAN
 
RECITALS
 
United Retail Group, Inc. (the “Company”) maintains for the benefit of its
employees the United Retail Group Supplemental Retirement Savings Plan, as
amended (the “Plan”).
 
The Company adopted, effective as of June 27, 2005 an amendment and restatement
of the Plan and subsequently amended it by a First Amendment dated August 29,
2005.
 
The Company now wishes to add a provision to the Plan.
 
Therefore, this Second Amendment to the amended and restated Plan shall be
adopted effective as of the date of its adoption by the Board.
 
AMENDMENT


1.
A new Section 7.11 is added to the Plan to read in its entirety as follows:



Notwithstanding any provision of the Plan to the contrary, in accordance with
rules established by the Administrative Committee in accordance with Section
409A of the Code, each Participant shall be permitted to elect, not later than
December 31, 2007, in a form and manner acceptable to the Administrative
Committee, that their benefits under the Plan (to the extent not attributable to
409A Deferrals) shall be distributable to them, in a lump sum or ten annual
installment payments in accordance with the otherwise applicable terms of the
Plan, on either their "separation from service" within the meaning of Section
409A of the Code or a date certain not earlier than January 1, 2008 and
specified by the Participant.  Nothing in this Section 7.11 shall affect a
Participant's right to a distribution upon death, a Change in Control, or the
occurrence of an Unforeseeable Emergency in accordance with the otherwise
applicable provisions of the Plan.


2.           In all other respects, the Plan shall remain unchanged.


Dated this 10th day of September, 2007.



 
UNITED RETAIL GROUP, INC.
             
By:
/s/ Kenneth Carroll
 
Kenneth Carroll
 
Title:
Senior Vice President-General
   
Counsel and Secretary
           




